DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first Office action on the merits. 
Claims 1-20 are pending.

Drawings
The Drawings filed on 30 January 2020 have been acknowledged. 

Specification
The specification have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
Information disclosure statement (IDS) was submitted on 4/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-10, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication, US 20200036709, to Denis Mars et al, hereinafter “Mars”.

Regarding claim 1, Mars teaches an apparatus configured to selectively and securely share user data, the apparatus comprising at least one processor and at least one memory including computer program code for one or more programs (Mars, ¶ [0008], teaches this invention relates generally to systems, methods and devices for first party identification and more particularly to systems, methods and devices for a universal ID. With embodiments of the present invention, storage memory of smart-devices is increased due to the reduced number of applications and programs that need to be stored, and the performance of the smart-devices is increased due to the lower number of applications required to operate simultaneously, while still providing the functionality desired by a user. Further, Mars, ¶ [0028], teaches FIG. 9 is a block , the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: receive location information corresponding to the location of a user computing entity associated with a user (Mars, ¶ [0009], teaches the ephemeral ID is then detected or sensed by a detector device which may be constantly scanning the environment for ephemeral IDs and related data. In various embodiments, the detector can be built into a wide variety of devices, such as appliances, electronic equipment, public kiosks, controlled access points and the like. Further, Mars, ¶ [0011], teaches one process includes scanning with a short-range transceiver in a first device for ephemeral ID signals within a geographic region proximate to the first device, and detecting with the short-range transceiver, an ephemeral ID signal output from a user device, wherein the ephemeral ID signal does not include personally identifiable information of the user); upon detecting the location information indicating the location of the user computing entity associated with the user is within a proximity distance of a facility, generate, in association with a facility computing entity associated with the facility, a request for user data associated with the user of the user computing entity that is applicable to the facility, wherein the request comprises facility-specific user data parameters corresponding to characteristics of the user as reflected by at least a portion of the user data (Mars, ¶ [0009], teaches the detector device resolves the ephemeral ID to a user of a specific beacon apparatus, that is, the ephemeral ID is matched to a specific registered individual or user. A dedicated server, typically operated by a (e.g. ; generate a proposed user dataset in response to the request that satisfies the facility- specific user data parameters (Mars, ¶ [0013], teaches  when a user approaches a reader device, access control point, or the like, biometric data may be captured by such readers, and the biometric data may be compared to authenticated user biometric model data. Based upon the comparison, and other data, the user may be authenticated. Additionally, in some embodiments, the reader device-acquired biometric ; determine, based at least in part on the proposed user dataset that satisfies the facility- specific user data parameters and additional user data indicative of a current context of the user, a relevance score of the proposed user dataset that satisfies the facility-specific user data parameters (Mars, ¶ [0042], teaches another type of interaction that may be initiated is referred to as secured exchange where there is authentication of the user. Here tokens are used to authenticate and the device can make authorization requests. One example that illustrates this clearly is where the device is a door lock which detects the presence of a user and will only unlock if the user is authorized to open the door; the user must prove to the device (door lock) that she has access to open the door. In one embodiment, tokens are used to prove that the user is authorized. The beacon signal has at least one signed token from a back-end server that authenticates the user to the device. Once this authentication is made, the device will perform the relevant action and interact with the user. It may be noted that in either passive or secured exchange scenarios, the device may interact with the user, but the level or degree of interaction will naturally vary. Further, Mars, ¶ [0062], teaches each token in the array is valid for a limited time period, such as for a few minutes, hours, or days. Mars, ¶ [0068], teaches with regard to security, one notable aspect of that is embedded in the validation period of a token. This ; determine, sharing eligibility of the proposed user dataset that meets the facility- specific user data parameters based at least in part on user-specified eligibility criteria (Mars, ¶ [0064], teaches the device validates the tokens and interactions between the user and the device can begin. More specifically, the universal ID signal software module on the device validates the tokens and sends a message to the smart phone stating that they can now communicate. Upon receiving this message, the beacon creates a session and the two can now interact. As disclosed above in FIG. 10, the session may include communicating options available, receiving user selections, and the like); and upon determining that the relevance score satisfies applicable relevance criteria, transmit the proposed user dataset that meets the facility-specific user data parameters and satisfies the user-specified eligibility criteria (Mars, ¶ [0066], teaches the common factor is translating the random, non-identifying ID (e.g. ephemeral ID) for the user that was transmitted initially to the device into a full set of information about the user. This information can be used in a permission check process … assuming the user is authenticated, the service provider server transmits the payload to the device so now the device knows the user's preferences, permissions, interaction history, and other information … the user and device can begin substantive interaction).  

Regarding claim 2, Mars teaches the claimed inventions substantially as claimed, and Mars further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform at least the following:  56 LEGALO2/39568799v1prior to transmitting the proposed user dataset that meets the facility-specific user data parameters for sharing with the facility, anonymize the proposed user dataset that satisfies the facility-specific user data parameters to derive an anonymized user data (Mars, ¶ [0053], teaches the service provider server learns private data about the user. It does this by taking the ephemeral ID and resolving it to an actual or real user (as noted, prior to this step, the user was merely an anonymous but distinguishable entity)); and transmit the anonymized user data for sharing with the facility computing entity (Mars, ¶ [0066], teaches the back-end receives and verifies permissions attached to the user by examining an access control list … the back-end sends user data (e.g. options) based on the access control list to the device via reader, in other words, it sends to the device only data about the user that the device is allowed to see (e.g. options available to the user of device such as user transaction history, user account status, amount of stored-value remaining, etc.)).  

Regarding claim 4, Mars teaches the claimed inventions substantially as claimed, and Mars further teaches determining a relevance score comprises executing a rule-based relevancy scoring module based at least in part on one or more rules generated for the facility (Mars, ¶ [0159], teaches by incorporating the reader biometric data, this provides several benefits including that the modified .  

Regarding claim 5, Mars teaches the claimed inventions substantially as claimed, and Mars further teaches wherein determining the relevance score comprises executing a machine-learning based relevance scoring model trained based at least in part on training data generated in relation to the facility (Mars, ¶ [0158], teaches the initial biometric model is improved with the reader biometric data. In various embodiments, any number of algorithms or techniques may be used to incorporate the reader biometric data into the biometric model. In some embodiments, a .  

Regarding claim 6, Mars teaches the claimed inventions substantially as claimed, and Mars further teaches the proposed user dataset that satisfies the facility- specific user data parameters identifies one or more health conditions of the user including one or more of: allergies, vaccinations, immunizations, environmental sensitivities, disabilities, diseases, eating habits, disease susceptibility, stress response, skin disorders, injuries, heart rate or medications taken by the user (Mars, ¶ [0159], teaches the user can turn the signal on or not turn it on. There are also measures that can be taken to ensure that the universal signal is coming from the right individual and not an imposter or some other intentional or unintentional unauthorized person. At step 502 the user turns on the signal via a smartphone or wearable apparatus 1002 once another factor has passed. For example, the signal turns on only after a smart watch has detected the user's heart pattern or other biometric means to verify the identity of the user wearing the watch or carrying the smartphone. Only at this point is the signal turned on. This prevents other individuals from impersonating the user by wearing the user's smart watch or other wearable).  

Regarding claim 8, Mars teaches the claimed inventions substantially as claimed, and Mars further teaches determining the sharing eligibility of the proposed user dataset further causes the apparatus to perform at least the following: transmit for presentation the proposed user dataset to a display of the computing entity which is associated with the user Mars, ¶ [0100], teaches as a non-limiting example this provides for the use of a first party's fingerprint, voice, appearance, and the like to verify identity to some other system without sharing the information with second party systems. In one embodiment this is achieved by using the app of the present invention on a device, including but not limited to a mobile device, as the primary validator); and enable the user to approve or deny the sharing eligibility of the proposed user dataset (Mars, ¶ [0100], teaches a presence protocol is used to bounce the verification step between the proxy detector (fingerprint/scanner, voice/mic, appearance/camera) and the first party's proxy app such that the first party's identity and bio-info stays within the first party's control and is never shared with any central server or second party system. This provide a secure decentralized method of identification without the need to share first party information with others. This can be used for high security needs. It can also be used for additional situations including but not limited to: buying a new device and using the first party's fingerprint to log in and create an account with the device service provider without the need to fill out any form. The device instantly knows the first party name and says: “Hello first party X, I'm your new radio, how are you today?”).  

Regarding claim 9, Mars teaches a method for selectively and securely share user data to enable accommodation of specific needs of a user (Mars, ¶ [0008], teaches this invention relates generally to systems, methods and devices for first , the method comprising: receiving location information corresponding to the location of a user computing entity associated with a user  (Mars, ¶ [0009], teaches the ephemeral ID is then detected or sensed by a detector device which may be constantly scanning the environment for ephemeral IDs and related data. In various embodiments, the detector can be built into a wide variety of devices, such as appliances, electronic equipment, public kiosks, controlled access points and the like. Further, Mars, ¶ [0011], teaches one process includes scanning with a short-range transceiver in a first device for ephemeral ID signals within a geographic region proximate to the first device, and detecting with the short-range transceiver, an ephemeral ID signal output from a user device, wherein the ephemeral ID signal does not include personally identifiable information of the user); upon detecting the location information indicating the location of the user computing entity associated with the user is within a proximity distance of a facility, generating, in association with a facility computing entity associated with the facility, a request for user data associated with the user of the user computing entity that is applicable to the facility, wherein the request comprises facility-specific user data parameters corresponding to characteristics of the user as reflected by at least a portion of the user data (Mars, ¶ [0009], teaches the detector device resolves the ephemeral ID ; generating a proposed user dataset in response to the request that satisfies the facility- specific user data parameters (Mars, ¶ [0013], teaches  when a user approaches a reader device, access control point, or the like, biometric data may be captured by such readers, and the biometric data may be compared to authenticated user biometric ; determining, based at least in part on the proposed user dataset that satisfies the facility-specific user data parameters and additional user data indicative of a current context of the user, a relevance score of the proposed user dataset that satisfies the facility-specific user data parameters (Mars, ¶ [0042], teaches another type of interaction that may be initiated is referred to as secured exchange where there is authentication of the user. Here tokens are used to authenticate and the device can make authorization requests. One example that illustrates this clearly is where the device is a door lock which detects the presence of a user and will only unlock if the user is authorized to open the door; the user must prove to the device (door lock) that she has access to open the door. In one embodiment, tokens are used to prove that the user is authorized. The beacon signal has at least one signed token from a back-end server that authenticates the user to the device. Once this authentication is made, the device will perform the relevant action and interact with the user. It may be noted that in either passive or secured exchange scenarios, the device may interact with the user, but the level or degree of interaction will naturally vary. Further, Mars, ¶ [0062], teaches each token in the array is valid for a limited time ; determining, sharing eligibility of the proposed user dataset that meets the facility- specific user data parameters based at least in part on user-specified eligibility criteria (Mars, ¶ [0064], teaches the device validates the tokens and interactions between the user and the device can begin. More specifically, the universal ID signal software module on the device validates the tokens and sends a message to the smart phone stating that they can now communicate. Upon receiving this message, the beacon creates a session and the two can now interact. As disclosed above in FIG. 10, the session may include communicating options available, receiving user selections, and the like); and  58 LEGALO2/39568799v1upon determining that the relevance score satisfies applicable relevance criteria, transmitting the proposed user dataset that meets the facility-specific user data parameters and satisfies the user-specified eligibility criteria (Mars, ¶ [0066], teaches the common factor is translating the random, non-identifying ID (e.g. ephemeral ID) for the user that was transmitted initially to the device into a full set of information about the user. This information can be used in a permission check process … assuming the user is authenticated, the service provider server transmits the payload to the device so now the device knows the user's preferences, permissions, interaction .  

Regarding claim 10, Mars teaches the claimed inventions substantially as claimed, and Mars further teaches prior to transmitting the proposed user dataset that meets the facility-specific user data parameters for sharing with the facility, anonymizing the proposed user dataset that satisfies the facility-specific user data parameters to derive an anonymized user data  (Mars, ¶ [0053], teaches the service provider server learns private data about the user. It does this by taking the ephemeral ID and resolving it to an actual or real user (as noted, prior to this step, the user was merely an anonymous but distinguishable entity)); and transmitting the anonymized user data for sharing with the facility computing entity (Mars, ¶ [0066], teaches the back-end receives and verifies permissions attached to the user by examining an access control list … the back-end sends user data (e.g. options) based on the access control list to the device via reader, in other words, it sends to the device only data about the user that the device is allowed to see (e.g. options available to the user of device such as user transaction history, user account status, amount of stored-value remaining, etc.)).  

Regarding claim 12, Mars teaches the claimed inventions substantially as claimed, and Mars further teaches wherein determining a relevance score comprises executing a rule-based relevancy scoring module based at least in part on one or more rules generated for the facility (Mars, ¶ [0159], teaches by .  

Regarding claim 13, Mars teaches the claimed inventions substantially as claimed, and Mars further teaches wherein determining the relevance score comprises executing a machine-learning based relevance scoring model trained based at least in part on training data generated in relation to the facility (Mars, ¶ [0158], teaches the initial biometric model is improved with the reader biometric data. In various embodiments, any number of algorithms or techniques may be used to .  

Regarding claim 14, Mars teaches the claimed inventions substantially as claimed, and Mars further teaches wherein the proposed user dataset that satisfies the facility- specific user data parameters identifies one or more health conditions of the user including one or more of: allergies, vaccinations, immunizations, environmental sensitivities, disabilities, diseases, eating habits, disease susceptibility, stress response, skin disorders, injuries, heart rate or medications taken by the user (Mars, ¶ [0159], teaches the user can turn the signal on or not turn it on. There are also measures that can be taken to ensure that the universal signal is coming from the right individual and not an imposter or some other intentional or unintentional unauthorized person. At step 502 the user turns on the signal via a smartphone or wearable apparatus 1002 once another factor has passed. For example, the signal turns on only after a smart watch has detected the user's heart pattern or other biometric means to verify the identity of the user wearing the watch or carrying the smartphone. Only at this point is the signal turned on. This prevents other individuals from impersonating the user by wearing the user's smart watch or other wearable).  

Regarding claim 15, Mars teaches a computer program product comprising a non-transitory computer readable medium having computer program instructions stored therein, the computer program instructions when executed by a processor (Mars, ¶ [0008], teaches this invention relates generally to systems, methods and devices for first party identification and more particularly to systems, methods and devices for a universal ID. With embodiments of the present invention, storage memory of smart-devices is increased due to the reduced number of applications and programs that need to be stored, and the performance of the smart-devices is increased due to the lower number of applications required to operate simultaneously, while still providing the functionality desired by a user), cause the processor to: receive location information corresponding to the location of a user computing entity associated with a user (Mars, ¶ [0009], teaches the ephemeral ID is then detected or sensed by a detector device which may be constantly scanning the environment for ephemeral IDs and related data. In various embodiments, the detector can be built into a wide variety of devices, such as appliances, electronic equipment, public kiosks, controlled access points and the like. Further, Mars, ¶ [0011], teaches one process includes scanning with a short-range transceiver in a first device for ephemeral ID signals within a geographic region proximate to the first device, and detecting with the short-range transceiver, an ephemeral ID signal output from a user device, wherein the ephemeral ID signal does not include personally identifiable information of the user); upon detecting the location information indicating the location of the user computing entity associated with the user is within a proximity distance of a facility, generate, in association with a facility computing entity associated with the facility, a request for user data associated with the user of the user computing entity that is applicable to the facility, wherein the request comprises facility-specific user data parameters corresponding to characteristics of the user as reflected by at least a portion of the user data (Mars, ¶ [0009], teaches the detector device resolves the ephemeral ID to a user of a specific beacon apparatus, that is, the ephemeral ID is matched to a specific registered individual or user. A dedicated server, typically operated by a (e.g. universal) signal service provider, receives at least a portion of the ephemeral ID and verifies an access-control list (i.e. determines stored user data) associated with the specific registered user associated with the ephemeral ID. A first set of user data is then transmitted from the dedicated server to the detector device, such as a controlled access point (e.g. door lock, security door, turnstile, security system, elevator, gate), a coffee machine, kitchen appliance, TV monitor, point of sale device, loyalty card kiosk, automobile, appliance, vending machine, environmental controls, etc. The detector device then performs operations based upon the first set of user data to enable substantive and meaningful interactions with the beacon (i.e., the user), such as unlocking a lock, turning on lights, registering the user, or the like. In some embodiments, the actions required by the beacon device are reduced or minimized and the majority of the operations are taken on by the detector device. That is, the user and the user's smartphone does not need to perform any proactive operations or acts in order to have the user's universal ID signal be recognized by the door lock or have meaningful interaction with the door lock, such as unlocking the door for the user. In other embodiments, the beacon device may perform some of the access functions with the dedicated server automatically, without specific ; generate a proposed user dataset in response to the request that satisfies the facility- specific user data parameters (Mars, ¶ [0013], teaches  when a user approaches a reader device, access control point, or the like, biometric data may be captured by such readers, and the biometric data may be compared to authenticated user biometric model data. Based upon the comparison, and other data, the user may be authenticated. Additionally, in some embodiments, the reader device-acquired biometric data is used or combined with the authenticated user biometric model data to update the user biometric model data. This updated model data may then be reauthenticated by an authentication server (security server, cloud server, etc.). In various embodiments, the performance of a security system is improved by the reduction of manual overrides because biometric false negatives, or the like can be greatly reduced); determine, based at least in part on the proposed user dataset that satisfies the facility- specific user data parameters and additional user data indicative of a current context of the user, a relevance score of the proposed user dataset that satisfies the facility-specific user data parameters (Mars, ¶ [0042], teaches another type of interaction that may be initiated is referred to as secured exchange where there is authentication of the user. Here tokens are used to authenticate and the device can make authorization requests. One example that illustrates this clearly is where the device is a door lock which detects the presence of a user and will only unlock if the user is authorized to open the door; the user must prove to the device (door lock) that she has access to open the door. In one embodiment, tokens are used to prove that the user is authorized. The beacon signal has at least one signed token from a back-end server that authenticates the user to the device. Once ; determine, sharing eligibility of the proposed user dataset that meets the facility- specific user data parameters based at least in part on user-specified eligibility criteria (Mars, ¶ [0064], teaches the device validates the tokens and interactions between the user and the device can begin. More specifically, the universal ID signal software module on the device validates the tokens and sends a message to the smart phone stating that they can now communicate. Upon receiving this message, the beacon creates a session and the two can now interact. As disclosed above in FIG. 10, the session may include communicating options available, receiving user selections, and the like); and upon determining that the relevance score satisfies applicable relevance criteria, transmit the proposed user dataset that meets the facility-specific user data parameters and satisfies the user-specified eligibility criteria (Mars, ¶ [0066], teaches the common factor is translating the random, non-identifying ID (e.g. ephemeral ID) for the user that was transmitted initially to the device into a full set of information .  

Regarding claim 16, Mars teaches the claimed inventions substantially as claimed, and Mars further teaches wherein the computer program instructions further cause the processor to: prior to transmitting the proposed user dataset that meets the facility-specific user data parameters for sharing with the facility, anonymize the proposed user dataset that satisfies the facility-specific user data parameters to derive an anonymized user data (Mars, ¶ [0053], teaches the service provider server learns private data about the user. It does this by taking the ephemeral ID and resolving it to an actual or real user (as noted, prior to this step, the user was merely an anonymous but distinguishable entity)); and transmit the anonymized user data for sharing with the facility computing entity (Mars, ¶ [0066], teaches the back-end receives and verifies permissions attached to the user by examining an access control list … the back-end sends user data (e.g. options) based on the access control list to the device via reader, in other words, it sends to the device only data about the user that the device is allowed to see (e.g. options available to the user of device such as user transaction history, user account status, amount of stored-value remaining, etc.)).  

Regarding claim 18, Mars teaches the claimed inventions substantially as claimed, and Mars further teaches wherein determining a relevance score comprises executing a rule-based relevancy scoring module based at least in part on one or more rules generated for the facility (Mars, ¶ [0159], teaches by incorporating the reader biometric data, this provides several benefits including that the modified biometric model is improved with the latest biometric data of the user. As an example, the initial biometric model may be a clean-shaven face, but the newer images taken by the reader may include the user growing a beard or mustache, wearing new glasses, having a different hair style, having wrinkles or skin blemishes, scars, or wounds, suffering from bruises or swelling, having medical equipment such as slings, casts, patches, or the like. With these embodiments, such changes in appearance or preference over time can easily be incorporated to the biometric model of the user. Another benefit to using reader obtained biometric data is that the biometric data will be captured in the context where the user may regularly visit (e.g. a work place). For example, in contrast with the initial biometric data captured by the smart device, these new reader captured images may have different lighting characteristics (especially throughout the day), different camera angles or orientations with respect to the user, different image resolutions, different compression schemes, different hardware-specific characteristics, and the like. It is thus beneficial in some embodiments to add these context-dependent biometric data to improve the biometric model).  

Regarding claim 19, Mars teaches the claimed inventions substantially as claimed, and Mars further teaches determining the relevance score comprises executing a machine-learning based relevance scoring model trained based at least in part on training data generated in relation to the facility (Mars, ¶ [0158], teaches the initial biometric model is improved with the reader biometric data. In various embodiments, any number of algorithms or techniques may be used to incorporate the reader biometric data into the biometric model. In some embodiments, a biometric model may include a feature vector, or the like, and incorporation includes weighting components of an existing feature vector. In other embodiments, a machine learning/artificial intelligence system may be used, and the reader biometric data may be used as training data for the improved biometric model).  

Regarding claim 20, Mars teaches the claimed inventions substantially as claimed, and Mars further teaches wherein the proposed user dataset that satisfies the facility-specific user data parameters identifies one or more health conditions of the user including one or more of: allergies, vaccinations, immunizations, environmental sensitivities, disabilities, diseases, eating habits, disease susceptibility, stress response, skin disorders, injuries, heart rate or medications taken by the user (Mars, ¶ [0159], teaches the user can turn the signal on or not turn it on. There are also measures that can be taken to ensure that the universal signal is coming from the right individual and not an imposter or some other intentional or unintentional unauthorized person. At step 502 the user turns on the signal via a smartphone or wearable apparatus 1002 once another factor has passed. For example, the signal turns on only after a smart watch has detected the user's heart pattern or other biometric means to verify the identity of the user wearing the watch or carrying the .


Allowable Subject Matter
Claims 3, 7, 11, and 17 are objected and could be allowable should the objections and/or rejections set forth in this Office action be addressed or overcome. Further, allowability is contingent upon further consideration of Applicant’s response, in combination with the discovery of pertinent art (by Examiner or Applicant) upon conducting a further search.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Mars: US PGPub 20200036709. Mars discloses capturing biometric data from a user proximate to the reader device. Mars does not explicitly teach the combination of elements claimed within the respective dependent claims referenced above –in combination with the remaining limitations of each independent claim. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20200275266 (Jakobsson) discloses detecting a first user device, to receive at least identifying information of a second user device, to establish an association between the first user device and the second user device based at least in part on the received identifying information, and to determine proximity of the first user device and the second user device at one or more locations for one or more times based at least in part on the established association.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        9/30/2021